Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 3/29/2021, has been entered into the record. 

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 3, “region directly overlying” should be changed to “region are directly overlying”; on line 4, “region in contact” should be changed to “region are in contact”; on the second to last line “electrolyte coplanar with sidewalls” should be changed to “electrolyte are coplanar with sidewalls”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  On line 10, “region vertically oriented” should be changed to “region is vertically oriented”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 17, 19, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwoziecki et al. (US Pub. No. 2012/0199821 .

As to claim 1, Gwoziecki discloses a transistor (fig 2 and [0021]), comprising:
a channel region (fig 8, channel region 2 between the source and drain 5) between a source region (5) and a drain region (5; [0021]-[0022]), each of the channel region (2), the source region (5), and the drain region (5) directly overlying and contacting a base material (6), surfaces of the channel region (2), the source region (5), and the drain region (5) in contact with the base material (6) and coplanar with each other ([0022] teaches that the source/drain regions 5 may be located in contact with either dielectric 7, “base material” 6 or located in the middle as shown in figures 2, 3, and 4, respectively);
a dielectric material (7) overlying and in contact with the channel region (2; [0021]-[0022]);
an electrolyte (9; [0062]) between the dielectric material (7) and an electrode (8), the electrolyte (9) directly contacting the dielectric material (7) and the electrode (8), the electrolyte comprising ions ([0062] ionic conducting electrolyte is considered to be configured to conduct ions 

Nonetheless, Seabaugh discloses wherein a gate dielectric material has a dielectric constant greater than about 5.0 (fig 2, gate dielectric 144; [0017]; Al2O3 has a dielectric constant about 9.8) and wherein an electrolyte comprises cations ([0016]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a high dielectric constant dielectric such as aluminum oxide for the gate dielectric of Gwoziecki as taught by Seabaugh since this will allow for dielectric layer thickness to be reduced, also, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the lithium ion electrolyte of Seabaugh as the electrolyte taught by Gwoziecki since lithium ion electrolyte provides a high ionic conductivity and since lithium is a very light solid element it is ideal for small scale applications.

As to claim 2, Gwoziecki in view of Seabaugh discloses the transistor of claim 1 (paragraphs above),

Nonetheless, Seabaugh discloses wherein an electrolyte comprises lithium ions ([0016]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the lithium ion electrolyte of Seabaugh as the electrolyte taught by Gwoziecki since lithium ion electrolyte provides a high ionic conductivity and since lithium is a very light solid element it is ideal for small scale applications. 

As to claim 3, Gwoziecki in view of Seabaugh discloses the transistor of claim 1 (paragraphs above),
Gwoziecki does not disclose wherein the electrolyte comprises cobalt.
Nonetheless, Seabaugh discloses wherein an electrolyte comprises cobalt ([0016]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the cobalt electrolyte of Seabaugh as the electrolyte taught by Gwoziecki since this will allow for bonding sites with Li to increase the ionic conductivity. 

As to claim 4, Gwoziecki in view of Seabaugh discloses the transistor of claim 1 (paragraphs above),
Gwoziecki does not disclose wherein the electrolyte comprises cobalt crown ether phthalocyanine. 
Nonetheless, Seabaugh discloses wherein an electrolyte comprises cobalt crown ether phthalocyanine ([0016]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the cobalt crown ether phthalocyanine electrolyte of Seabaugh as the electrolyte taught by Gwoziecki since this will allow for bonding sites with Li to increase the ionic conductivity. 

As to claim 7, Gwoziecki in view of Seabaugh discloses the transistor of claim 1 (paragraphs above),
Gwoziecki does not disclose wherein the electrolyte has a thickness within a range from about 4A to about 10A. 
Nonetheless, Seabaugh discloses wherein the electrolyte has a thickness of a single monolayer or a multilayer ([0016]).
In re Aller, 105 USPQ 233. 

As to claim 17, Gwoziecki discloses a semiconductor device comprising at least one transistor (fig 8 and [0021]), the at least one transistor comprising:
an electrolyte (9; [0062]) directly contacting a dielectric material (7; [0021]-[0022]) and an electrode (8), the dielectric material (7) spaced from the electrode (8) by the electrolyte (9); and 
a channel region (channel 2) spaced from the electrolyte (9) by the dielectric material (7). 

Nonetheless, Seabaugh discloses wherein an ion conductor electrolyte comprises a crown ether ([0016]) and a gate dielectric material exhibits a band gap greater than about 4.0 eV (fig 2, gate dielectric 144; [0017]; Al2O3 exhibits a band gap of about 7.2 eV). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a high dielectric constant dielectric such as aluminum oxide for the gate dielectric of Gwoziecki as taught by Seabaugh since this will allow for dielectric layer thickness to be reduced, also, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the cobalt crown ether phthalocyanine electrolyte of Seabaugh as the electrolyte taught by Gwoziecki since this will allow for bonding sites with Li to increase the ionic conductivity. 

As to claim 19, Gwoziecki in view of Seabaugh discloses the transistor of claim 17 (paragraphs above),

Nonetheless, Seabaugh discloses wherein the channel region (fig 2, channel 108) comprises a 2D crystalline material ([0014]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the 2D crystalline channel of Seabaugh as the channel material taught by Gwoziecki since this with improve the mobility of the transistor.  

As to claim 25, Gwoziecki in view of Seabaugh discloses the semiconductor device of claim 17 (paragraphs above),
Gwoziecki further discloses wherein the channel region (channel layer 2 includes a horizontal orientation) is laterally oriented with respect to a base material (1).  

As to claim 28, Gwoziecki in view of Seabaugh discloses the transistor of claim 1 (paragraphs above),
Gwoziecki does not disclose wherein the electrolyte comprises one of 3-crown-1 ether, 6-crown-3 either, 12-crown-4 ether, 15-crown-5 ether, or 18-crown-6 ether, 21-crown-7 ether. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the 2D crystalline channel comprising of the well understood and common type of crown ether of Seabaugh as the channel material taught by Gwoziecki since this with improve the mobility of the transistor.  

Claims 8, 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwoziecki in view of Seabaugh and further in view of Rabkin et al. (US Patent No. 9,818,801 B1), hereafter referred to as Rabkin.

As to claim 8, Gwoziecki in view of Seabaugh discloses the transistor of claim 1 (paragraphs above),
Gwoziecki does not disclose wherein the electrolyte is located on opposing sides of the channel region.   

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the memory element of Gwoziecki in a 3D memory arrangement so that improved density is achieved.  

As to claim 9, Gwoziecki in view of Seabaugh discloses the transistor of claim 1 (paragraphs above),
Gwoziecki does not disclose wherein the electrolyte substantially surrounds the dielectric material. 
Nonetheless, Rabkin discloses wherein a resistive RAM element is formed as a three dimensional memory with vertical channel with a resistive memory element substantially surrounding a dielectric material a channel region (fig 13B, resistive memory material 180, and channel 72 and dielectric 70; col. 6, lines 14-51; and col. 11, lines 37-63). 


As to claim 26, Gwoziecki in view of Seabaugh discloses the semiconductor device of claim 17 (paragraphs above),
Gwoziecki does not disclose wherein the channel region is vertically oriented with respect to a base material.  
Nonetheless, Rabkin discloses wherein a channel region is vertically oriented with respect to a base material (fig 13B, resistive memory material 180, and channel 72; and base material 6; col. 6, lines 14-51; and col. 11, lines 37-63). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the memory element of Gwoziecki in a 3D memory arrangement so that improved density is achieved.  

Claims 10, 15, 16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwoziecki in view of Li et al. (US Pub. No. .

As to claim 10, Gwoziecki discloses at least one transistor (fig 2) comprising a channel region (2) between a source region and a drain region (source and drain 5);
a dielectric material (7) adjacent to at least the channel region (2); and 
an electrolyte (9) adjacent to the dielectric material (7) and between the dielectric material (7) and an electrode (8), the electrolyte (9) directly between and contacting the dielectric material (7) and the electrode (8), the dielectric material (7) spaced from the electrode (8) by the electrolyte (9). 
Gwoziecki does not disclose an electronic system, comprising:
an input device;
an output device;
at least one processer device operably coupled to the at least one input device and the at least one output device; and
a semiconductor device operable coupled to the at least one processor device. 
Nonetheless, Li discloses an electronic system (fig 9), comprising:

an output device (fig 9, output unit 1140);
at least one processer device (processer 1180) operably coupled to the at least one input device (1130) and the at least one output device (1140); and
a semiconductor device operable coupled to the at least one processor device (memory 1120; [0087] coupled to processor 1180). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the resistive RAM of Gwoziecki as the RAM in the system of Li since this will allow for the RAM to be used for handling of account theft in online games. 
Gwoziecki in view of Li does not disclose wherein the transistor is a vertical transistor.
Nonetheless, Rabkin discloses wherein a transistor is a vertical transistor (fig 13B, resistive memory material 180, and channel 72 and dielectric 70; col. 6, lines 14-51; and col. 11, lines 37-63) extending above a base material (6), the channel region vertically oriented with respect to a major surface of the base material (channel 52); 
a dielectric material (70) laterally adjacent to at least the channel region (52) and contacting the source and drain region (104, 74).


As to claim 15, Gwoziecki in view of Li and Rabkin discloses the transistor of claim 10 (paragraphs above),
Gwoziecki in view of Li do not disclose wherein the dielectric material substantially surrounds the channel region. 
Nonetheless, Rabkin discloses wherein a resistive RAM element is formed as a three dimensional memory with vertical channel with a resistive memory element on opposing sides of a channel region (fig 13B, resistive memory material 180, and channel 72; col. 6, lines 14-51; and col. 11, lines 37-63). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the resistive RAM element of Gwoziecki in a 3D memory arrangement so that improved density is achieved.  

As to claim 16, Gwoziecki in view of Li and Rabkin discloses the transistor of claim 15 (paragraphs above),
Gwoziecki in view of Li do not wherein the electrolyte substantially surrounds the dielectric material. 
Nonetheless, Rabkin discloses wherein a resistive RAM element is formed as a three dimensional memory with vertical channel with a resistive memory element substantially surrounding a dielectric material a channel region (fig 13B, resistive memory material 180, and channel 72 and dielectric 70; col. 6, lines 14-51; and col. 11, lines 37-63). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the resistive RAM element of Gwoziecki in a 3D memory arrangement so that improved density is achieved.  

As to claim 27, Gwoziecki in view of Li and Rabkin discloses the transistor of claim 10 (paragraphs above),
Gwoziecki further discloses wherein the electrolyte (9) contacts each of the dielectric material (7) and the electrode (8). 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwoziecki in view of Li and Rabkin and further in view of Seabaugh. 

As to claim 11, Gwoziecki in view of Li and Rabkin discloses the transistor of claim 10 (paragraphs above),
Gwoziecki in view of Li and Rabkin does not disclose wherein the electrolyte comprises a crown ether.
Nonetheless, Seabaugh discloses wherein an electrolyte comprises cobalt crown ether phthalocyanine ([0016]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the cobalt crown ether phthalocyanine electrolyte of Seabaugh as the electrolyte taught by Gwoziecki in view of Li and Rabkin since this will allow for bonding sites with Li to increase the ionic conductivity. 

As to claim 12, Gwoziecki in view of Li and Rabkin discloses the transistor of claim 10 (paragraphs above),
Gwoziecki in view of Li and Rabkin does not disclose wherein the electrolyte comprises lithium ions. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the lithium ion electrolyte of Seabaugh as the electrolyte taught by Gwoziecki in view of Li and Rabkin since lithium ion electrolyte provides a high ionic conductivity and since lithium is a very light solid element it is ideal for small scale applications. 

Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive.

Applicant argued that claim 10 should not be rejected under USC 112 because figure 3A shows that the transistor is vertically oriented with respect to the base material 302. 
Examiner agrees with this argument.  

Applicant argued that all of the USC 102 rejections should be withdrawn because all of the limitations of the claims are not anticipated in a single reference.  
Examiner agrees with this argument. 

Applicant argued that Gwoziecki does not disclose that the channel, source and drain regions contact a base material because they contact a gate dielectric layer 6.  
Examiner disagrees because the gate dielectric layer 6 is considered to be a base material.  

Applicant argued that Gwoziecki does not appear to describe that the second gate dielectric 7 is spaced apart from the second gate electrode 8 by the trapping area 9.  
Examiner disagrees because figure 8 shows that the layer 7 is spaced apart from electrode 8 by the trapping layer 9.  

Applicant argued that none of Gwoziecki’s embodiments teach that the sidewalls of the trapping area 9 are coplanar with that of the dielectric 7 and electrode 8.  
Examiner disagrees because figure 8 shows that the sidewalls of dielectric 7 and trapping area 9 are coplanar and figure 6 teaches that it 

Applicant argued that Gwoziecki is silent with respect to cations and wherein the gate dielectric has a dielectric constant greater than about 5.0. 
These arguments are moot in view of new grounds of rejection. 

Applicant argued that Gwoziecki does not teach wherein the electrolyte comprises a crown ether or wherein the gate dielectric exhibits a band gap greater than about 5.0 eV. 
These arguments are moot in view of new grounds of rejection. 

Applicant argued that Gwoziecki does not teach wherein the channel region is vertically oriented with respect to a base material. 
This argument is moot in view of new ground of rejection. 

Applicant argued that even though Rabkin teaches a vertical transistor, it is silent with respect to an electrolyte material layer in the transistor and therefore would not teach a location for an electrolyte material layer. 
Examiner disagrees because the Gwoziecki reference discloses that the electrolyte material layer should be located between the gate electrode and the gate dielectric layer.  Therefore, it would have been clear to one of ordinary skill in the art that the electrolyte material layer in a vertical transistor structure would also be located between the gate electrode and the gate dielectric layer with the vertically aligned electrolyte layer located therebetween. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        4/6/2021